DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 7/8/2022, with respect to the rejection(s) of claim(s) 1-7 and 21-33 under GOLITSCHEK and YI have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of GOLITSCHEK and HUANG.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 21-26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over GOLITSCHEK EDLER VON ELBWART; ALEXANDER et al. US PGPUB 20200128565 A1, in view of HUANG, QUFANG et al. WO 2021062778 A1.
Regarding claim 1. Golitschek teaches A method comprising: 
receiving, by a wireless device, one or more messages comprising configuration parameters of a plurality of cells; ( [0034] The configuration and reconfiguration, as well as addition and removal, of component carriers can be performed by RRC. Activation and deactivation is done via MAC control elements. At intra-LTE handover, RRC can also add, remove, or reconfigure SCells for usage in the target cell.) 
receiving a first downlink control information (DCI); ([[0172] If, on the other hand, the DCI is received on a non-LBT cross-indicating carrier (no in step 920)
determining, based at least on one of the first DCI ([0142] A “carrier indicator field” (CIF) may be included in the respective DCI formats (see 36.212 and the background section above) and indicates for which carrier the control information carried by the DCI is applicable.) and a second downlink control parameter,  ([0143] With each CIF value, a search space is associated, i.e., for each CIF value a subset of CCEs is defined which are monitored to receive DCI. ) whether the first DCI is for scheduling: 
one or more transport blocks via a single cell in the plurality of cells; ([0142] In particular, in FIG. 6, the carrier indicator (CI) determines whether a DCI carried on the carrier A is applicable to carrier A, B, or C.  see Fig. 6, self-indicating at Carrier A) or 
a plurality of transport blocks via the plurality of cells; ((Ibid. Fig. 6, cross-indicating to carrier B and C) and 
transmitting or receiving the plurality of transport blocks via the plurality of cells  based on the first DCI ([0105] transmitting or receiving data on the carriers in accordance with the received downlink control information.) and in response to the determining indicating that the first DCI is for scheduling the plurality of transport blocks via the plurality of cells. ([0241] [0241] In particular, the downlink control information, DCI, carrying the uplink grant for the additional carrier (U1) may correspond to DCI Format 0 of 3GPP LTE-A and its size is padded to match the size of DCI Format 2D which is larger than DCI Format 0 and carrying downlink grants for the cross-scheduling carrier and/or other carriers (A2, B2).)
Golitschek does not teach  
wherein a first parameter for a first transport block, for transmission or reception via a first cell in the plurality of cells, and a second parameter for a second transport block, for transmission or reception via a second cell in the plurality of cells, are based on a first field of the first DCI.  

However, Huang teaches
wherein a first parameter for a first transport block, for transmission or reception via a first cell in the plurality of cells,([0087] Mode 1: DU informs the UE through DCI on cell B that the TB of cell B is HARQ combined with the TB before N slots on cell A; ) and 
a second parameter for a second transport block, for transmission or reception via a second cell in the plurality of cells, ([0087] : The DCI on cell A notifies the UE that the data block indicated by this DCI, in addition to the current slot in the current cell, has a copy, on cell B, after N slots. After the UE obtains the information, the two pieces of data are combined by HARQ.)
are based on a first field of the first DCI.  ([0102] In some possible embodiments, the DCI is of the first cell, and is used to instruct the terminal device to perform HARQ combining of the first transport block TB and the second transport block TB; One TB is the MBMS data transmitted in the first cell, the second TB is the MBMS data transmitted in the second cell, the first cell and the second cell are different cells .) 
in order to improve the flexibility of MBMS data transmission and at the same time reduce the difficulty of implementation. ([0006])
Golitschek and Huang are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Golitschek with the technique of combing feedback on data from two cells in Huang in order to improve the flexibility of MBMS data transmission and at the same time reduce the difficulty of implementation.

Regarding claim 2. Golitschek and Huang teaches The method of claim 1, and Golitschek teaches wherein the determining is based on a second field of the first DCI. ([0142] A “carrier indicator field” (CIF) may be included in the respective DCI formats (see 36.212 and the background section above) and indicates for which carrier the control information carried by the DCI is applicable.) 

Regarding claim 3. Golitschek and Huang teaches Harada teaches The method of claim 2, and Golitschek teaches wherein the determining indicates that the first DCI is for scheduling the plurality of transport blocks via the plurality of cells based on the second field having a first value.  ([0142]in the example of FIG. 6, the CIF can take the values {0, 1, 2}.) 

	Regarding claim 5. Golitschek and Huang teaches The method of claim 1, and Golitschek teaches wherein the determining is based on a format associated with the first DCI.  ([0241] DCI Format 2D which is larger than DCI Format 0 and carrying downlink grants for the cross-scheduling carrier and/or other carriers (A2, B2).  See also Fig. 12) 

Regarding claim 21. Golitschek and Huang teaches The method of 1, Golitschek teaches wherein the first DCI comprises a third field.  (page 5, Table 3, DCI format 2D fields) 

Regarding claim 22. Golitschek and Huang teaches The method of 21, Golitschek teaches wherein a value of the third field applies to one of the first transport block and the second transport block. (page 5, table 3, DCI format 2D, TB1 and TB2 fields.) 

Regarding claim 23. Golitschek and Huang teaches The method of 21, and Golitschek teaches wherein a value of the third field applies to one of the first cell and the second cell. (page 5, table 3, DCI format 2D, TB1 and TB2 fields.) 

Regarding claim 24-26, 28-32. Golitschek and Huang teaches A wireless device comprising: one or more processors; ([0248] It is further recognized that the various embodiments may be implemented or performed using computing devices (processors) ) and memory storing instructions ([0249] The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc. ) that, when executed by the one or more processors, cause the wireless device to perform the method in claim 1-3, 5-7, 21-23, respectively.  They are rejected for the same reasons.  

Regarding claim 33. Golitschek and Huang teaches A system comprising: a base station (Fig. 1, eNodeB) ; and a wireless device (Fig. 1, UEs) comprising: one or more processors; ([0248] It is further recognized that the various embodiments may be implemented or performed using computing devices (processors) ) and memory storing instructions that, ([0249] The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc. ) when executed by the one or more processors, cause the wireless to: perform the method in claim 1.  It is rejected for the same reasons. .

Claims 4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek and Huang as applied to claim 3 above, and further in view of HARADA, HIROKI et al. WO 2021140673 A1

Regarding claim 4. Golitschek and Huang teaches The method of claim 3, but it does not teach  wherein a second value of the second field indicates single cell scheduling. 
However, Harada teaches wherein a second value of the second field indicates single cell scheduling. ([0030], Table 1, CIF 000, 011, 100-110 for single cell scheduling) 
In order to improve flexibility of cross-carrier scheduling by overcoming the restrictions outlined in [0026] 
Golitschek and Harada are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Golitschek with the technique of single carrier scheduling in Harada in order to improve flexibility of cross-carrier scheduling. 

Regarding claim 27. Golitschek and Huang teaches The wireless device of claim 26, but they don’t teach wherein a second value of the second field indicates single cell scheduling.
However, Harada teaches wherein a second value of the second field indicates single cell scheduling. ([0030], Table 1, CIF 000, 011, 100-110 for single cell scheduling) 
In order to improve flexibility of cross-carrier scheduling by overcoming the restrictions outlined in [0026] 
Golitschek and Harada are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Golitschek with the technique of single carrier scheduling in Harada in order to improve flexibility of cross-carrier scheduling. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschekand Huang as applied to claim 5, further in view of Lee; Chien-Min US PGPUB 20210377996 A1.

Regarding claim 6. Golitschek and Huang teaches The method of claim 5, but it does not teach wherein the determining indicates that the first DCI is for scheduling the plurality of transport blocks via the plurality of cells based on the format being a first format.
However, Lee teaches
wherein the determining indicates that the first DCI is for scheduling the plurality of transport blocks via the plurality of cells based on the format being a first format. ([0067] In some embodiments, the UE 100 may know that whether there is a DCI for multiple-cell scheduling or a DCI for single-cell scheduling in the PDCCH according to the DCI format in the search space configuration. In some embodiments, the DCI format for multiple-cell scheduling or the DCI format for single-cell scheduling in the search space configuration may be determined and configured by the BS 200. )
in order to increase system capacity by achieving wide band transmission by scheduling multiple cells ((0004])
Golitschek and Lee are analogous art in the same field of endeavor of wireless communication. It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Golitschek with the technique of a specialized DCI format in Lee in order to increase system capacity by achieving wide band transmission.

Regarding claim 7. Golitschek and Huang and Lee teaches The method of claim 6, but Golitschek and Huang don’t teach wherein a second DCI format indicates single cell scheduling.
However, Lee teaches wherein a second DCI format indicates single cell scheduling. ([0067] In some embodiments, the UE 100 may know that whether there is a DCI for multiple-cell scheduling or a
DCI for single-cell scheduling in the PDCCH according to the DCI format in the search space configuration. )
in order to increase system capacity by achieving wide band transmission by scheduling multiple cells ((0004])
Golitschek and Lee are analogous art in the same field of endeavor of wireless communication. It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Golitschek with the technique of a specialized DCI format in Lee in order to increase system capacity by achieving wide band transmission.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468